Title: To George Washington from Richard Varick, 18 December 1781
From: Varick, Richard
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie Decr 18th 1781.
                        
                        On the third of November I was favored with Colo. Trumbull’s Letter of the 10th & 12th Octr covering
                            my Appointment & Your Excellency’s Instructions of the 25th May last to me, And on the 4th instant I was honored
                            with Your Excellency’s favor of the 15th ulto from Mount Vernon.
                        I am happy to find, that the general Tenor of my Conduct in the Discharge of the Duties of my Office, have
                            hitherto been conformable to Your Excellency’s Wishes & sincerely hope there will not at any Time be Cause for
                            Censure.
                        I should have acknowledged the Receipt of those Letters before, And also have done myself the Honor &
                            Pleasure of joining my Congratulations with those of your many Friends to Your Excellency, on the brilliant Success of the
                            allied Arms under your personal Direction (which I now most heartily do) But from the Uncertainty when if ever my Letters
                            should reach your Hands. The Improbability of my receiving direct and full Answers to any of my Letters, till Your
                            Excellency had retired to Winter Quarters and an Expectation of receiving from Philadelphia, a further Answer to mine of
                            the 1st & 6th Octr, especially with respect to employing Ensn Fonda of one of the New York Regiments, mentioned as
                            being on Command with Lt Colo. Willet, who, as the Colo. now informs me has been idle at Albany these three Months last
                            past, prevented my writing, since the Account of Your Excellency’s Arrival at Phila. came to Hand.
                        Messrs Glean & Hughes mentioned in mine of the 1st & 6th Octr, who are pretty good Clerks,
                            entered the Office immediately after Captn Dunscomb’s Departure, who left me on the 25th Octr. The
                            former has since continued the Transcription of the Military Letters which Dunscomb commenced from June 1775. &
                            carried to 31st July 1776) to the 18th of Feby 1777. on this Day). And Hughes has commenced with the Military Letters of
                            the 1st Jany 1779 & has carried those down (on this Day) to the 4th June 1779.
                        Mr Sickels has compleated the Civil Letters to Decr 1777 & has, since mine of the 1st Octr, copied
                            the Letters to Congress from Octr 11 1776 to the Close of Jany 1778.
                        Out of the 17. blank Volumes which I received at New Windsor, 2 & 1/2 are filled with Letters of the
                            first Class, 2 in whole and 2 in Part with Letters of the second Class, 1 & 1/2 with civil
                            Letters of the third Class, & one in Part with Letters of the fifth Class, so that I have but seven blank ones
                            left, which, with what remains to be done in the Volumes now in Hand, by the ordinary Writing of 48 Hours per week only,
                            will not employ the three Writers, whom I now have, more than 12 or 14 Weeks & much less when the Days grow
                            longer, if they or any of them should be disposed to continue longer than 8 Hours, Or if I should employ another Writer,
                            which I wish to do, soon after I have Your Excellency’s Answer to my former Application respecting Fonda; I have therefore
                            taken & inclosed a Leaf out of one of the Volumes as a Pattern for an Additional Number; I have laid down on it an
                            exact Plan of the Volumes now in Use & described the Colours of the Parchment & Russet or brown cover, as
                            nearly as I could with the Means in my Power. The Writers have complained that the Paper is too thick to discern the Lines
                            (tho of the deepest black) thro it, I would therefore recommend thiner Paper, so thick however as to bear Erasures
                            & to have a greater Number of Leaves, so as to make them of equal Size with those here, being in Thickness about
                            two Inches when compressed very close.
                        If Your Excellency approves of it, I should think it eligible to have Strips of Parchment in the 4 Corners of
                            the Covers B.D. as these will prevent them from wearing; in this only, if the enclosed Directions are adhered to, the new
                            Volumes will differ from those now in Use.
                        Judging from the comparitive Bulk of the Papers in my Hands which are already finished & those yet to
                            be transcribed, I do not suppose that above one fourth are yet copied, besides the Letters to Congress for 1780 &
                            1781 & all the foreign Letters & the other Papers which have arisen since May 1781., all which, are yet at
                            Head Quarters, I do therefore suppose that it will require at least 18. Volumes of blank Books, in Addition to those
                            remaining on Hand, to compleat all the Letters to the Time the Writers shall overtake the current Business of the Day.
                            Perhaps it might have been conducive to Dispatch in the Execution of the Business committed to my Charge, to have employed
                            one or two more Writers & to have divided it into smaller Parcels, but It would have made more
                            Breaches in the Sets of Volumes, which I ought to avoid as much as possible, & I am convincd it
                            would not have been equally well executed.
                        If Mr Fonda cannot be employed & should not be deranged upon the Establishment now in Contemplation
                            (which I expect), I mean to employ a Mr Robert Ray, a Son of a Mr Ray late of New York Merchant decd, who is now residing
                            at Albany & who has applied to me; His Employment depends on Fonda’s not serving; Who of these Gentlemen writes
                            the better Hand & spells most correctly I am not fully enough informed to determine, both write pretty well
                            & Fonda seems to possess a greater Share of Genius for Improvement.
                        Since I wrote Your Excellency last, the Writers have tho’t proper to make up their Evening’s, that Part of
                            the 8 Hours which they loose in the Day. If they can receive their Pay fairly
                            punctually, Altho’ the Service is a perfect & unremitted Drudgery the Idea of receiving that rare Article hard
                            Money in Compensation has such fascinating Charms, as will (I believe) induce them to continue. I wish to retain those I
                            now have, as I could hardly procure three among my Acquaintances in the State (& I think I know most of the
                            Writers) who are willing & equally capable.
                        From my not receiving Your Excellency’s Directions to certify any Services that may be performed more than 8
                            Hours per Day, & from the following Paragraph in your Favor of the 15th ulto "Eight Hours constant successive
                            Writing per Day, is "as much as almost any Person is able to bear." I am lead to suppose that You think it unadviseable to
                            countenance my giving Certificates for any Extra Services & I have lately mentd to the Writers, that I do not
                            conceive myself authorised to do it; But That I would nevertheless permit them to make up at Nights, the Deficiencies of
                            one or two Days or Parts of Days which will from Time to Time occasionally happen. In this Instance I hope I stand
                            justified, (as a contrary Conduct wd be deemed cavalier) & no further, till I receive Your Excellency’s Orders in
                            this behalf.
                        In my Letter of the 1st Octr I requested Your Excellency Opinion on the Manner of making
                            the Indexes & therein proposed making them strictly alphabetical, in Cases where the
                            Sirnames have the same Initial Letters. In reconsidering the Matter, I am doubtful whether it will not be best to insert
                            them in the Order of their Dates, as in the latter Cases. Additions may be afterwards made without reforming the whole. I
                            do inclose a Specimen of both for Your Excellencys Inspection & Direction therein. As soon as Colo. Pickering
                            furnishes me with Paper, I will begin them, & when the River is passable on the Ice I’ll wait on him. Colo. Hughes
                            had not that Article nor in fact any Thing else (Candles & wood of very bad Qualities excepted) which by my
                                Appointment I was authorized to draw from the Quarter Master. The enclosed Copies of the
                            Engagements of the Writers will afford a Specimen of their Penmanship. Sickels is since improved. With Sentiments of the
                            most sincere Affection & Respect, I have the Honor to be Dear Sir Your Excellency’s Most Obedt Hble Servt
                        
                            Richd Varick

                        
                    